Exhibit 10.2

 

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (the “Amendment”) made as of
December 15, 2005 (“Effective Date”) by and between BioMarin Pharmaceutical
Inc., a Delaware corporation (the “Company”) and Jean-Jacques Bienaimé
(“Employee”).

 

1. This Amendment is intended to amend and modify that certain Employment
Agreement by and between the Company and Employee dated May 11, 2005 (the
“Agreement”). The Agreement, together with this Amendment, shall constitute a
single agreement. Capitalized terms not otherwise defined in this Amendment
shall have the meaning ascribed to such terms in the Agreement. Except as
expressly modified by this Amendment, the Agreement shall remaining full force
and effect according to its terms.

 

2. The annual Bonus, as provided in Section 4(b)(ii) of the Agreement, payable
in 2006 shall be forfeited to the Company and immediately repayable by Employee
to Company in the event that Employee resigns without Good Reason at any time
prior to January 1, 2007. Notwithstanding the foregoing, such Bonus shall be
determined and payable as contemplated in the Agreement.

 

3. The Agreement, as amended by this Amendment contains the sole and entire
agreement of the parties and supersedes all prior agreements and understandings
between the Employee and the Company and cannot be modified or changed by any
oral or verbal promise or statement by whomsoever made; nor shall any written
modification of it be binding upon the Company until such written modification
shall have been approved in writing by the Board.

 

4. This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties to this Amendment have executed this Amendment
as of the date first written above.

 

BIOMARIN PHARMACEUTICAL INC.       EMPLOYEE

By:

 

/s/ Pierre Lapalme

      By:  

/s/ Jean-Jacques Bienaime

Name:

 

Pierre Lapalme

         

Jean-Jacques Bienaimé

Its:

 

Chairman of the Board of Directors

           